Exhibit 10.1

Loan Agreement   (PNCBANK LOGO) [l37028l3702802.gif]

     THIS LOAN AGREEMENT (the “Agreement”), is entered into as of January 30,
2008, between ERIE INDEMNITY COMPANY, a Pennsylvania corporation (the
“Borrower”), with an address at 100 Erie Insurance Place, Erie, Pennsylvania
16530, and PNC BANK, NATIONAL ASSOCIATION (the “Bank”), with an address at 901
State Street, P.O. Box 8480, Erie, Pennsylvania 16553.
     The Borrower and the Bank, with the intent to be legally bound, agree as
follows:
     1. Loan. The Bank has made or may make one or more loans (collectively, the
“Loan” or “Loans”) to the Borrower subject to the terms and conditions and in
reliance upon the representations and warranties of the Borrower set forth in
this Agreement. The Loan is or will be evidenced by a promissory note or notes
of the Borrower and all renewals, extensions, amendments and restatements
thereof (if one or more, collectively, the “Note”) acceptable to the Bank, which
shall set forth the interest rate, repayment and other provisions, the terms of
which are incorporated into this Agreement by reference. The Loan governed by
this Agreement as of the date hereof shall include, but is not limited to, the
following:
          1.1. Committed Revolving Line of Credit. A committed revolving line of
credit under which the Borrower may request and the Bank, subject to the terms
and conditions of this Agreement, will make advances to the Borrower from time
to time until the Expiration Date, in an amount in the aggregate at any time
outstanding not to exceed $50,000,000.00 (the “Line of Credit”). The “Expiration
Date” means December 31, 2008, or such later date as may be designated by the
Bank by written notice from the Bank to the Borrower. Advances under the Line of
Credit will be used for working capital or other general business purposes of
the Borrower.
     2. Security. The security for repayment of the Loan shall include but not
be limited to (i) a pledge agreement (the “Pledge Agreement”), dated on or about
the date hereof, between the Bank and the Borrower, granting the Bank a first
priority perfected lien on pledged collateral of the Borrower consisting of
marketable securities acceptable to the Bank and properly margined as set forth
in the Pledge Agreement, (the “Pledged Collateral”), together with a
notification and control agreement, in form and content satisfactory to the
Bank, and (ii) any additional collateral, guaranties and other documents
heretofore, contemporaneously or hereafter executed and delivered to the Bank
(the “Security Documents”), which shall secure repayment of the Loan, the Note
and all other loans, advances, debts, liabilities, obligations, covenants and
duties owing by the Borrower to the Bank or to any other direct or indirect
subsidiary of The PNC Financial Services Group, Inc., of any kind or nature,
present or future (including any interest accruing thereon after maturity, or
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, whether or not (i) evidenced by any
note, guaranty or other instrument, (ii) arising under any agreement, instrument
or document, (iii) for the payment of money, (iv) arising by reason of an
extension of credit, opening of a letter of credit, loan, equipment lease or
guarantee, (v) under any interest or currency swap, future, option or other
interest rate protection or similar agreement, (vi) under or by reason of any
foreign currency transaction, forward, option or other similar transaction
providing for the purchase of one currency in exchange for the sale of another
currency, or in any other manner, or (vii) arising out of overdrafts on deposit
or other accounts or out of electronic funds transfers (whether by wire transfer
or through automated clearing houses or otherwise) or out of the return unpaid
of, or other failure of the Bank to receive final payment for, any check, item,
instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Bank’s non-receipt of or inability to collect funds or
otherwise not being made whole in connection with depository or other similar
arrangements; and any amendments, extensions, renewals and increases of or to
any of the foregoing, and all costs and expenses of the Bank incurred in the
documentation, negotiation, modification, enforcement, collection and otherwise
in connection with any of the foregoing, including reasonable attorneys’ fees
and expenses (hereinafter referred to collectively as the “Obligations”). Unless
expressly provided to the contrary in documentation for any other loan or loans,
it is the

 



--------------------------------------------------------------------------------



 



express intent of the Bank and the Borrower that all Obligations including those
included in the Loan be cross-collateralized and cross-defaulted, such that
collateral securing any of the Obligations shall secure repayment of all
Obligations and a default under any Obligation shall be a default under all
Obligations.
     This Agreement, the Note, the Security Documents and all other agreements
and documents executed and/or delivered pursuant hereto, as each may be amended,
modified, extended or renewed from time to time, are collectively referred to as
the “Loan Documents.” Capitalized terms not defined herein shall have the
meanings ascribed to them in the Loan Documents.
     3. Representations and Warranties. The Borrower hereby makes the following
representations and warranties, which shall be continuing in nature and remain
in full force and effect until the Obligations are paid in full, and which shall
be true and correct except as otherwise set forth on the Addendum attached
hereto and incorporated herein by reference (the “Addendum”):
          3.1. Existence, Power and Authority. If not a natural person, the
Borrower is duly organized, validly existing and in good standing under the laws
of the State of its incorporation or organization and has the power and
authority to own and operate its assets and to conduct its business as now or
proposed to be carried on, and is duly qualified, licensed and in good standing
to do business in all jurisdictions where its ownership of property or the
nature of its business requires such qualification or licensing. The Borrower is
duly authorized to execute and deliver the Loan Documents, all necessary action
to authorize the execution and delivery of the Loan Documents has been properly
taken, and the Borrower is and will continue to be duly authorized to borrow
under this Agreement and to perform all of the other terms and provisions of the
Loan Documents.
          3.2. Financial Statements. If the Borrower is not a natural person, it
has delivered or caused to be delivered to the Bank its most recent balance
sheet, income statement and statement of cash flows, or if the Borrower is a
natural person, its personal financial statement and tax returns (as applicable,
the “Historical Financial Statements”). The Historical Financial Statements are
true, complete and accurate in all material respects and fairly present the
financial condition, assets and liabilities, whether accrued, absolute,
contingent or otherwise and the results of the Borrower’s operations for the
period specified therein. The Historical Financial Statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”)
consistently applied from period to period, subject in the case of interim
statements to normal year-end adjustments and to any comments and notes
acceptable to the Bank in its sole discretion.
          3.3. No Material Adverse Change. Since the date of the most recent
Financial Statements (as hereinafter defined), the Borrower has not suffered any
damage, destruction or loss, and no event or condition has occurred or exists,
which has resulted or could result in a material adverse change in its business,
assets, operations, condition (financial or otherwise) or results of operation
(a “Material Adverse Effect”).
          3.4. Binding Obligations. The Borrower has full power and authority to
enter into the transactions provided for in this Agreement and has been duly
authorized to do so by appropriate action of its Board of Directors if the
Borrower is a corporation, all its general partners if the Borrower is a
partnership or otherwise as may be required by law, charter, other
organizational documents or agreements; and the Loan Documents, when executed
and delivered by the Borrower, will constitute the legal, valid and binding
obligations of the Borrower enforceable in accordance with their terms.
          3.5. No Defaults or Violations. There does not exist any Event of
Default under this Agreement or any default or violation by the Borrower of or
under any of the terms, conditions or obligations of: (i) its partnership
agreement if the Borrower is a partnership, its articles or certificate of
incorporation, regulations or bylaws if the Borrower is a corporation or its
other organizational documents as applicable; (ii) any indenture, mortgage, deed
of trust, franchise, permit, contract, agreement, or other instrument to which
it is a party or by which it is bound; or (iii) any law, ordinance, regulation,
ruling, order, injunction, decree, condition or other requirement applicable to
or imposed upon it by any law, the action of any court or any governmental
authority or agency; and the consummation of this Agreement and the transactions
set forth herein will not result in any such default or violation or Event of

-2-



--------------------------------------------------------------------------------



 



Default.
          3.6. Title to Assets. The Borrower has good and marketable title to
the assets reflected on the most recent Financial Statements, free and clear of
all liens and encumbrances, except for (i) current taxes and assessments not yet
due and payable, (ii) assets disposed of by the Borrower in the ordinary course
of business since the date of the most recent Financial Statements, and
(iii) those liens or encumbrances in excess of $25,000,000.00 per instance, if
any, specified on the Addendum.
          3.7. Litigation. There are no actions, suits, proceedings or
governmental investigations pending or, to the knowledge of the Borrower,
threatened against the Borrower, which could result in a Material Adverse
Effect, and there is no basis known to the Borrower for any action, suit,
proceeding or investigation which could result in such a Material Adverse Effect
to such an extent as to cause the Borrower to fail to be in compliance with the
financial covenants set forth on the Addendum. All pending and threatened
litigation against the Borrower which the Borrower reasonably believes to be in
excess of $25,000,000.00 per instance is listed on the Addendum.
          3.8. Tax Returns. The Borrower has filed all returns and reports that
are required to be filed by it in connection with any federal, state or local
tax, duty or charge levied, assessed or imposed upon it or its property or
withheld by it, including income, unemployment, social security and similar
taxes, and all of such taxes have been either paid or adequate reserve or other
provision has been made therefor.
          3.9. Employee Benefit Plans. Each employee benefit plan as to which
the Borrower may have any liability complies in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974 (as
amended from time to time, “ERISA”), including minimum funding requirements, and
(i) no Prohibited Transaction (as defined under ERISA) has occurred with respect
to any such plan, (ii) no Reportable Event (as defined under Section 4043 of
ERISA) has occurred with respect to any such plan which would cause the Pension
Benefit Guaranty Corporation to institute proceedings under Section 4042 of
ERISA, (iii) the Borrower has not withdrawn from any such plan or initiated
steps to do so, and (iv) no steps have been taken to terminate any such plan.
          3.10. Environmental Matters. The Borrower is in compliance, in all
material respects, with all Environmental Laws (as hereinafter defined),
including, without limitation, all Environmental Laws in jurisdictions in which
the Borrower owns or operates, or has owned or operated, a facility or site,
stores Collateral, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other waste, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise. Except as otherwise disclosed
on the Addendum, no litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or, to the best of the
Borrower’s knowledge, threatened against the Borrower, any real property which
the Borrower holds or has held an interest or any past or present operation of
the Borrower. No release, threatened release or disposal of hazardous waste,
solid waste or other wastes is occurring, or to the best of the Borrower’s
knowledge has occurred, on, under or to any real property in which the Borrower
holds or has held any interest or performs or has performed any of its
operations, in violation of any Environmental Law. As used in this Section,
“litigation or proceeding” means any demand, claim notice, suit, suit in equity,
action, administrative action, investigation or inquiry whether brought by a
governmental authority or other person, and “Environmental Laws” means all
provisions of laws, statutes, ordinances, rules, regulations, permits, licenses,
judgments, writs, injunctions, decrees, orders, awards and standards promulgated
by any governmental authority concerning health, safety and protection of, or
regulation of the discharge of substances into, the environment.
          3.11. Intellectual Property. The Borrower owns or is licensed to use
all patents, patent rights, trademarks, trade names, service marks, copyrights,
intellectual property, technology, know-how and processes necessary for the
conduct of its business as currently conducted that are material to the
condition (financial or otherwise), business or operations of the Borrower.
          3.12. Regulatory Matters. No part of the proceeds of the Loan will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time in effect
or for any purpose which

-3-



--------------------------------------------------------------------------------



 



violates the provisions of the Regulations of such Board of Governors.
          3.13. Solvency. As of the date hereof and after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of the
Borrower’s assets will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (ii) the Borrower will
have sufficient cash flow to enable it to pay its debts as they become due, and
(iii) the Borrower will not have unreasonably small capital for the business in
which it is engaged.
          3.14. Disclosure. None of the Loan Documents contains or will contain
any untrue statement of material fact or omits or will omit to state a material
fact necessary in order to make the statements contained in this Agreement or
the Loan Documents not misleading. There is no fact known to the Borrower which
materially adversely affects or, so far as the Borrower can now foresee, might
materially adversely affect the business, assets, operations, condition
(financial or otherwise) or results of operation of the Borrower and which has
not otherwise been fully set forth in this Agreement or in the Loan Documents.
     4. Affirmative Covenants. The Borrower agrees that from the date of
execution of this Agreement until all Obligations have been paid in full and any
commitments of the Bank to the Borrower have been terminated, the Borrower will:
          4.1. Books and Records. Maintain books and records in accordance with
GAAP and give representatives of the Bank access thereto at all reasonable
times, including permission to examine, copy and make abstracts from any of such
books and records and such other information as the Bank may from time to time
reasonably request, and the Borrower will make available to the Bank for
examination copies of any reports, statements and returns which the Borrower may
make to or file with any federal, state or local governmental department, bureau
or agency.
          4.2. Interim Financial Statements; Compliance Certificate. Furnish the
Bank within 45 days after the end of each quarter the Borrower’s Financial
Statements for such period, in reasonable detail, certified by an authorized
officer of the Borrower and prepared in accordance with GAAP consistently
applied from period to period. The Borrower shall also deliver a certificate as
to its compliance with applicable financial covenants (containing detailed
calculations of all financial covenants) for the period then ended and whether
any Event of Default exists, and, if so, the nature thereof and the corrective
measures the Borrower proposes to take (“Compliance Certificate”). “Financial
Statements” means the Borrower’s consolidated and, if required by the Bank in
its sole discretion, consolidating balance sheets, income statements and
statements of cash flows for the year, month or quarter together with
year-to-date figures and comparative figures for the corresponding periods of
the prior year.
          4.3. Annual Financial Statements; Compliance Certificate. Furnish the
Borrower’s Financial Statements to the Bank within 120 days after the end of
each fiscal year, together with a Compliance Certificate. Those Financial
Statements will be prepared on an audited basis in accordance with GAAP by an
independent certified public accountant selected by the Borrower and
satisfactory to the Bank. Audited Financial Statements shall contain the
unqualified opinion of an independent certified public accountant and all
accountant examinations shall have been made in accordance with GAAP
consistently applied from period to period.
          4.4. Pledged Collateral Statements. Furnish to the Bank, within
20 days after the end of each month (or more frequently as the Bank may request
in its sole discretion), valuation statements from the custodian of the Pledged
Collateral, in form and content satisfactory to the Bank.
          4.5. Payment of Taxes and Other Charges. Pay and discharge when due
all indebtedness and all taxes, assessments, charges, levies and other
liabilities imposed upon the Borrower, its income, profits, property or
business, except those which currently are being contested in good faith by
appropriate proceedings and for which the Borrower shall have set aside adequate
reserves or made other adequate provision with respect thereto.

-4-



--------------------------------------------------------------------------------



 



          4.6. Maintenance of Existence, Operation and Assets. Do all things
necessary to (i) maintain, renew and keep in full force and effect its
organizational existence and all rights, permits and franchises necessary to
enable it to continue its business as currently conducted; (ii) continue in
operation in substantially the same manner as at present; (iii) keep its
properties in good operating condition and repair; and (iv) make all necessary
and proper repairs, renewals, replacements, additions and improvements thereto.
          4.7. Insurance. Maintain, with financially sound and reputable
insurers, insurance with respect to its property and business against such
casualties and contingencies, of such types and in such amounts, as is customary
for established companies engaged in the same or similar business and similarly
situated. In the event of a conflict between the provisions of this Section and
the terms of any Security Documents relating to insurance, the provisions in the
Security Documents will control.
          4.8. Compliance with Laws. Comply with all laws applicable to the
Borrower and to the operation of its business (including without limitation any
statute, ordinance, rule or regulation relating to employment practices, pension
benefits or environmental, occupational and health standards and controls).
          4.9. Bank Accounts. Establish and maintain at the Bank the Borrower’s
primary operating accounts.
          4.10. Financial Covenants. Comply with all of the financial and other
covenants, if any, set forth on the Addendum.
          4.11. Additional Reports. Provide prompt written notice to the Bank of
the occurrence of any of the following (together with a description of the
action which the Borrower proposes to take with respect thereto): (i) any Event
of Default or any event, act or condition which, with the passage of time or the
giving of notice, or both, would constitute an Event of Default (a “Default”),
(ii) any litigation filed by or against the Borrower, which could reasonably be
expected to have a Material Adverse Effect, (iii) any Reportable Event or
Prohibited Transaction with respect to any Employee Benefit Plan(s) (as defined
in ERISA) or (iv) any event which might result in a Material Adverse Effect.
     5. Negative Covenants. The Borrower covenants and agrees that from the date
of this Agreement until all Obligations have been paid in full and any
commitments of the Bank to the Borrower have been terminated, except as set
forth in the Addendum, the Borrower will not, without the Bank’s prior written
consent:
          5.1. Indebtedness. Create, incur, assume or suffer to exist any
indebtedness for borrowed money other than: (i) the Loan and any subsequent
indebtedness to the Bank; and (ii) open account trade debt incurred in the
ordinary course of business and not past due; and (iii) indebtedness in respect
of purchase money financings of real or personal property.
          5.2. Liens and Encumbrances. Except as provided in Section 3.6,
create, assume, incur or permit to exist any mortgage, pledge, encumbrance,
security interest, lien or charge of any kind upon any of its property, now
owned or hereafter acquired, or acquire or agree to acquire any kind of property
subject to any conditional sales or other title retention agreement, except
liens securing purchase money indebtedness permitted pursuant to Section 5.1
above.
          5.3. Guarantees. Guarantee, endorse or become contingently liable for
the obligations of any person, firm, corporation or other entity, in excess of
$50,000,000.00 in the aggregate at any time, except in connection with the
endorsement and deposit of checks in the ordinary course of business for
collection.
          5.4. Loans or Advances. Purchase or hold beneficially any stock, other
securities or evidences of indebtedness of, or make or have outstanding, any
loans or advances to, or otherwise extend credit to, or make any investment or
acquire any interest whatsoever in, any other person, firm, corporation or other
entity in excess of $50,000,000.00 in the aggregate at any time, except
(i) investments disclosed on the Borrower’s Historical Financial Statements or
acceptable to the Bank in its sole discretion, (ii) investments that are
disclosed as soon as practicable on

-5-



--------------------------------------------------------------------------------



 



the Borrower’s Financial Statements required pursuant to Sections 4.2 and 4.3
herein, (iii) the $100,000,000.00 stock buy-back program in progress by the
Borrower as of the date of this Agreement, and (iv) the stock buy-back in
respect of the Borrower’s stock equity executive compensation plans for officers
and directors.
          5.5. Merger or Transfer of Assets. Liquidate or dissolve, or merge or
consolidate with or into any person, firm, corporation or other entity, or sell,
lease, transfer or otherwise dispose of all or any substantial part of its
property, assets, operations or business, whether now owned or hereafter
acquired.
          5.6. Change in Business, Management or Ownership. Make or permit any
change in its form of organization or the nature of its business as carried on
as of the date hereof.
          5.7. Acquisitions. Make acquisitions of all or substantially all of
the property or assets of any person, firm, corporation or other entity;
provided, that the Borrower may make such acquisitions if (i) at the time of any
such acquisition, the Borrower is able to demonstrate pro forma compliance with
the financial covenants set forth in the Addendum to this Agreement, and
(ii) such acquisition results in the Borrower being the surviving legal entity.
     6. Events of Default. The occurrence of any of the following will be deemed
to be an Event of Default:
          6.1. Covenant Default. The Borrower shall default in the performance
of any of the covenants or agreements contained in this Agreement.
          6.2. Breach of Warranty. Any Financial Statement, representation,
warranty or certificate made or furnished by the Borrower to the Bank in
connection with this Agreement shall be false, incorrect or incomplete when
made.
          6.3. Other Default. The occurrence of an Event of Default as defined
in the Note or any of the Loan Documents.
Upon the occurrence of an Event of Default, the Bank will have all rights and
remedies specified in the Note and the Loan Documents and all rights and
remedies (which are cumulative and not exclusive) available under applicable law
or in equity.
     7. Conditions. The Bank’s obligation to make any advance under the Loan is
subject to the conditions that as of the date of the advance:
          7.1. No Event of Default. No Event of Default or event which with the
passage of time, the giving of notice or both would constitute an Event of
Default shall have occurred and be continuing;
          7.2. Authorization Documents. The Bank shall have received certified
copies of resolutions of the board of directors, the general partners or the
members or managers of any partnership, corporation or limited liability company
that executes this Agreement, the Note or any of the other Loan Documents; or
other proof of authorization satisfactory to the Bank;
          7.3. Opinion of Counsel. The Bank shall have received an opinion of
counsel to the Borrower addressing such matters relating to the Borrower and
this transaction as the Bank may reasonably request; and
          7.4. Receipt of Loan Documents. The Bank shall have received the Loan
Documents and such other instruments and documents which the Bank may reasonably
request in connection with the transactions provided for in this Agreement.
     8. Fees. On or before the date of this Agreement, the Borrower shall pay to
the Bank a fee of $7,500.00.
     9. Expenses. The Borrower agrees to pay the Bank, upon the execution of
this Agreement, and otherwise on

-6-



--------------------------------------------------------------------------------



 



demand, all costs and expenses incurred by the Bank in connection with the
preparation, negotiation and delivery of this Agreement and the other Loan
Documents, and any modifications thereto, and the collection of all of the
Obligations, including but not limited to enforcement actions, relating to the
Loan, whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions or proceedings arising out of or relating to this
Agreement, including reasonable fees and expenses of counsel (which may include
costs of in-house counsel), expenses for auditors, appraisers and environmental
consultants, lien searches, recording and filing fees and taxes.
     10. Increased Costs. On written demand, together with written evidence of
the justification therefor, the Borrower agrees to pay the Bank all direct costs
incurred and any losses suffered or payments made by the Bank as a consequence
of making the Loan by reason of any change in law or regulation, or the
interpretation thereof, imposing any reserve, deposit, allocation of capital or
similar requirement (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System) on the Bank, its holding company or any
of their respective assets.
     11. Miscellaneous.
          11.1. Notices: All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail. Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this section.
          11.2. Preservation of Rights. No delay or omission on the Bank’s part
to exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank s
action or inaction impair any such right or power. The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.
          11.3. Illegality. If any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, it shall not affect or
impair the validity, legality and enforceability of the remaining provisions of
this Agreement.
          11.4. Changes in Writing. No modification, amendment or waiver of, or
consent to any departure by the Borrower from, any provision of this Agreement
will be effective unless made in a writing signed by the party to be charged,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice to or demand on the Borrower will
entitle the Borrower to any other or further notice or demand in the same,
similar or other circumstance.
          11.5. Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof.
          11.6. Counterparts. This Agreement may be signed in any number of
counterpart copies and by the parties hereto on separate counterparts, but all
such copies shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart.
Any party so executing this Agreement by facsimile transmission shall promptly
deliver a manually executed counterpart, provided that any failure to do so
shall not affect the validity of the counterpart executed by facsimile
transmission.
          11.7. Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the Borrower and the Bank and their respective heirs,
executors, administrators, successors and assigns; provided,

-7-



--------------------------------------------------------------------------------



 



however, that the Borrower may not assign this Agreement in whole or in part
without the Bank’s prior written consent and the Bank at any time may assign
this Agreement in whole or in part.
          11.8. Interpretation. In this Agreement, unless the Bank and the
Borrower otherwise agree in writing, the singular includes the plural and the
plural the singular; words importing any gender include the other genders;
references to statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose. Unless
otherwise specified in this Agreement, all accounting terms shall be interpreted
and all accounting determinations shall be made in accordance with GAAP. If this
Agreement is executed by more than one party as Borrower, the obligations of
such persons or entities will be joint and several.
          11.9. No Consequential Damages, Etc. The Bank will not be responsible
for any damages, consequential, incidental, special, punitive or otherwise, that
may be incurred or alleged by any person or entity, including the Borrower and
any Guarantor, as a result of this Agreement, the other Loan Documents, the
transactions contemplated hereby or thereby, or the use of the proceeds of the
Loan.
          11.10. Assignments and Participations. At any time, without any notice
to the Borrower, the Bank may sell, assign, transfer, negotiate, grant
participations in, or otherwise dispose of all or any part of the Bank’s
interest in the Loan. The Borrower hereby authorizes the Bank to provide,
without any notice to the Borrower, any information concerning the Borrower,
including information pertaining to the Borrower’s financial condition, business
operations or general creditworthiness, to any person or entity which may
succeed to or participate in all or any part of the Bank’s interest in the Loan.
          11.11. Governing Law and Jurisdiction. This Agreement has been
delivered to and accepted by the Bank and will be deemed to be made in the State
where the Bank’s office indicated above is located. This Agreement will be
interpreted and the rights and liabilities of the parties hereto determined in
accordance with the laws of the State where the Bank’s office indicated above is
located, excluding its conflict of laws rules. The Borrower hereby irrevocably
consents to the exclusive jurisdiction of any state or federal court in the
county or judicial district where the Bank’s office indicated above is located;
provided that nothing contained in this Agreement will prevent the Bank from
bringing any action, enforcing any award or judgment or exercising any rights
against the Borrower individually, against any security or against any property
of the Borrower within any other county, state or other foreign or domestic
jurisdiction. The Bank and the Borrower agree that the venue provided above is
the most convenient forum for both the Bank and the Borrower. The Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.
          11.12. WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE BANK
IRREVOCABLY WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE BORROWER AND THE BANK ACKNOWLEDGE
THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.
The Borrower acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

-8-



--------------------------------------------------------------------------------



 



WITNESS the due execution hereof as a document under seal, as of the date first
written above.

                          WITNESS / ATTEST:       ERIE INDEMNITY COMPANY, a
Pennsylvania
corporation    
 
                                By:   /s/ Philip A. Garcia                      
Print Name:               Print Name:   Philip A. Garcia    
Title:
              Title:   Executive Vice President & CFO     (Include title only an
officer or entity signing to the right)                    

            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ James F. Stevenson         James F. Stevenson        Vice
President   

-9-



--------------------------------------------------------------------------------



 



         

ADDENDUM to that certain Loan Agreement dated January 30, 2008 between Erie
Indemnity Company as the Borrower and PNC Bank, National Association, as the
Bank. Capitalized terms used in this Addendum and not otherwise defined shall
have the meanings given them in the Agreement. Section numbers below refer to
the sections of the Agreement.
3.6 Title to Assets. Describe additional liens and encumbrances below:
3.7 Litigation. Describe pending and threatened litigation, investigations,
proceedings, etc. below:

-10-



--------------------------------------------------------------------------------



 



CONTINUATION OF ADDENDUM
FINANCIAL COVENANTS
(1) The Borrower will maintain at all times a minimum consolidated net worth of
the sum of (A) 70% of the Borrower’s consolidated net worth as of December 31,
2007, plus (B) 50% of positive net income on a cumulative basis for each
succeeding fiscal quarter, commencing with the fiscal quarter ending March 31,
2008.
(2) The Borrower will maintain at all times a ratio (expressed as a percentage)
of consolidated debt to consolidated total capitalization of not more than 35%.
All of the above financial covenants shall be computed and determined in
accordance with GAAP applied on a consistent basis (subject to normal year-end
adjustments).

-11-



--------------------------------------------------------------------------------



 



     
Amendment to Loan Documents
  (PNCBANK LOGO) [l37028l3702802.gif]

     THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of
February 27, 2008, by and between ERIE INDEMNITY COMPANY (the “Borrower”), and
PNC BANK, NATIONAL ASSOCIATION (the “Bank”).
BACKGROUND
     A. The Borrower has executed and delivered to the Bank (or a predecessor
which is now known by the Bank’s name as set forth above), one or more
promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”) which evidence
or secure some or all of the Borrower’s obligations to the Bank for one or more
loans or other extensions of credit (the “Obligations”).
     B. The Borrower and the Bank desire to amend the Loan Documents as provided
for in this Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and intending to be legally bound hereby, the parties hereto agree as follows:
     1. Certain of the Loan Documents are amended as set forth in Exhibit A. Any
and all references to any Loan Document in any other Loan Document shall be
deemed to refer to such Loan Document as amended by this Amendment. This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents. To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.
     2. The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms. The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.
     3. The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.

 



--------------------------------------------------------------------------------



 



     4. As a condition precedent to the effectiveness of this Amendment, the
Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.
     5. To induce the Bank to enter into this Amendment, the Borrower waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations. The Borrower further agrees to indemnify and hold the Bank
and its officers, directors, attorneys, agents and employees harmless from any
loss, damage, judgment, liability or expense (including attorneys’ fees)
suffered by or rendered against the Bank or any of them on account of any claims
arising out of or relating to the Obligations. The Borrower further states that
it has carefully read the foregoing release and indemnity, knows the contents
thereof and grants the same as its own free act and deed.
     6. This Amendment may be signed in any number of counterpart copies and by
the parties to this Amendment on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.
     7. This Amendment will be binding upon and inure to the benefit of the
Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.
     8. This Amendment has been delivered to and accepted by the Bank and will
be deemed to be made in the State where the Bank’s office indicated in the Loan
Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.
     9. Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved). The Borrower expressly ratifies and
confirms the waiver of jury trial provisions contained in the Loan Documents.
     WITNESS the due execution of this Amendment as a document under seal as of
the date first written above.

     
WITNESS / ATTEST:
       ERIE INDEMNITY COMPANY
 
   
/s/ Donald A. McRae
By:  /s/ Philip A. Garcia
 
   
Print Name: Donald A. McRae
  Print Name: Philip A. Garcia
Title:             AVP & Cash Manager
  Title:             EVP & CFO
(Include title only if an officer of entity signing to the right)
   
 
   
 
       PNC BANK, NATIONAL ASSOCIATION
 
   
 
By:  /s/ James F. Stevenson
 
   
 
  James F. Stevenson
Vice President

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A TO
AMENDMENT TO LOAN DOCUMENTS
DATED AS OF FEBRUARY 27, 2008

A.   The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):

  1.   Loan Agreement, dated January 30, 2008, between the Borrower and the Bank
(the “Agreement”); and     2.   All other documents, instruments, agreements,
and certificates executed and delivered in connection with the Loan Documents
listed in this Section A.

B.   The Agreement is amended as follows:

  1.   Section 1.1 of the Agreement is hereby amended by adding the following
two (2) paragraphs to the end thereof:

     “The Borrower may request that the Bank, in lieu of cash advances, issue
standby letters of credit (individually, a “Letter of Credit” and collectively
the “Letters of Credit”) under the Line of Credit in the face amount in the
aggregate at any time outstanding not to exceed $50,000,000.00; provided,
however, that after giving effect to the face amount of such Letter of Credit,
the sum of the aggregate outstanding advances under the Line of Credit and the
aggregate face amount of all Letters of Credit issued and outstanding shall not
exceed the Line of Credit.. The availability of advances under the Line of
Credit shall be reduced by the face amount of each Letter of Credit issued and
outstanding (whether or not drawn). For purposes of this Agreement, the “face
amount” of any Letter of Credit shall include any automatic increases in face
amount under the terms of such Letter of Credit, whether or not any such
increase in face amount has become effective. Unless otherwise consented to by
the Bank in writing, each Letter of Credit shall have an expiry date which is
not later than twelve (12) months following the Expiration Date (the “Final LC
Expiration Date”). Each payment by the Bank under a Letter of Credit shall
constitute an advance of principal under the Line of Credit and shall be
evidenced by the Note. The Letters of Credit shall be governed by the terms of
this Agreement and by one or more reimbursement agreements, in form and content
satisfactory to the Bank, executed by the Borrower in favor of the Bank
(collectively if more than one, the “Reimbursement Agreement”). Each request for
the issuance of a Letter of Credit must be accompanied by the Borrower’s
execution of an application on the Bank’s standard forms (each, an
“Application”), together with all supporting documentation. Each Letter of
Credit will be issued in the Bank’s sole discretion and in a form acceptable to
the Bank. This Agreement is not a pre-advice for the issuance of a letter of
credit and is not irrevocable.
     The Borrower shall pay the Bank’s standard issuance fee on the face amount
of each Letter of Credit upon issuance, together with such other customary fees
and expenses therefore as shall be required by the Bank. In addition, the
Borrower shall pay to the Bank a fee (the “Letter of Credit Commission”),
calculated daily (on the basis of a year of 360 days), equal to the amount
available to be drawn at such time under all Letters of Credit issued under the
Line of Credit (including any amounts drawn thereunder and not reimbursed,
regardless of the existence or satisfaction of any conditions or limitations on
drawing) on each day multiplied by fifty (50) basis points (0.50%). The Letter
of Credit Commission shall be payable quarterly in arrears beginning on April 1,
2008, and continuing on the first day of each fiscal quarter thereafter and on
the Final LC Expiration Date. Notwithstanding the foregoing, after the
occurrence and during

 



--------------------------------------------------------------------------------



 



the continuance of an Event of Default, the Letter of Credit Commission, as
calculated above, shall be increased by three percent (3.00%) per annum.”

C.   Conditions to Effectiveness of Amendment: The Bank’s willingness to agree
to the amendments set forth in this Amendment is subject to the prior
satisfaction of the following conditions:

  1.   Execution by all parties and delivery to the Bank of this Amendment, and
a Reimbursement Agreement for Standby Letters of Credit, in form and content
satisfactory to the Bank.

 



--------------------------------------------------------------------------------



 



     
Reimbursement Agreement
for Standby Letter(s) of Credit
  (PNCBANK LOGO) [l37028l3702802.gif]

     THIS REIMBURSEMENT AGREEMENT FOR STANDBY LETTER(S) OF CREDIT (this
“Agreement”) is made as of this 27th day of February, 2008, by ERIE INDEMNITY
COMPANY (the “Obligor”), with an address at 100 Erie Insurance Place, Erie,
Pennsylvania 16530, in favor of PNC BANK, NATIONAL ASSOCIATION (the “Bank”),
with an address at 500 First Avenue, Third Floor, Pittsburgh, PA 15219. From
time to time by submitting an application in a form approved by the Bank (an
“Application”), the Obligor or any of its subsidiaries or affiliates may request
the Bank to issue one or more letters of credit (each, a “Credit”). The Bank may
issue any such Credit, but the Bank shall have no obligation to do so unless
otherwise agreed in writing. The Obligor agrees that the following terms and
conditions shall apply to any Credit:
     1. Definitions and Interpretation. (a) In addition to terms defined
elsewhere in this Agreement: “Bank Affiliate” means any direct or indirect
subsidiary of The PNC Financial Services Group, Inc.; “Base Rate” means a
fluctuating rate per annum equal to the greater of (i) the interest rate per
annum announced from time to time by the Bank as its then prime rate, which rate
may not be the lowest rate then being charged commercial borrowers by the Bank;
or (ii) the rate applicable to federal funds transactions, as reasonably
determined by the Bank, plus .50%; “Business Day” means any day other than a
Saturday, Sunday or other day on which banks in Pittsburgh, Pennsylvania, or any
other city of which the Bank may give the Obligor notice from time to time, are
authorized or required by law to close; “Dollar Equivalent” means, with respect
to an amount in any currency other than U.S. dollars, as of any date, the amount
of U.S. dollars into which such amount in such currency may be converted at the
spot rate at which U.S. dollars are offered by the Bank in Pittsburgh for such
currency at approximately 11:00 a.m., Prevailing Time, on such date, plus all
actual costs of settlement, including amounts incurred by the Bank to comply
with currency exchange requirements of any Governmental Authority; “Governmental
Authority” means any de facto or de jure domestic or foreign government, court,
tribunal, agency, or other purported authority; “ISP98” means the International
Standby Practices 1998, and any subsequent official revision thereof;
“Prevailing Time” means the prevailing time in Pittsburgh, Pennsylvania (or any
other city of which the Bank may have given the Obligor notice) on the date in
question; “Taxes” means all taxes, fees, duties, levies, imposts, deductions,
charges or withholdings of any kind (other than taxes on the Bank’s net income);
and “UCP” means the Uniform Customs and Practice for Documentary Credits as most
recently published by the International Chamber of Commerce at the time a Credit
is issued.
     (b) If this Agreement is signed by more than one Obligor, each shall be
deemed to make to the Bank all the representations, warranties and covenants
contained herein, and each shall be jointly and severally liable hereunder. Any
reference herein to this Agreement, an Application, a Credit, or any other
instrument, agreement or document related hereto or thereto shall be deemed to
refer to all amendments, modifications, extensions and renewals hereof and
thereof. Determinations made by the Bank pursuant to the terms hereof shall be
conclusive absent manifest error.
     2. Payments. (a) The Obligor will pay to the Bank the amount to be paid by
the Bank with respect to each draft or other payment demand made under a Credit
no later than 10 a.m., Prevailing Time, on the date such payment is to be made
by the Bank, or such earlier time as the Bank may reasonably require. If a
Credit calls for the delivery by the Bank of an item other than money, the
Obligor shall deliver or cause to be delivered such item to the Bank at such
time, in advance of the time the Bank is to deliver such item, as the Bank may
reasonably require.

 



--------------------------------------------------------------------------------



 



     (b) The Obligor agrees to be primarily liable for payment to the Bank with
respect to any Credit issued by the Bank at the request of any subsidiary or
affiliate of the Obligor. The Obligor authorizes the Bank to accept Applications
from the Obligor’s subsidiaries and affiliates.
     (c) The Obligor will pay to the Bank upon receipt of the Bank’s invoice
therefor (i) interest on all amounts payable to the Bank hereunder from the date
due to the date of payment, at the Base Rate plus ___% (or, if the preceding
blank is not completed, the Base Rate plus 4%); provided that in no event shall
the Obligor pay interest in excess of the maximum rate permitted by applicable
law; (ii) the Bank’s fees as separately agreed to by the Obligor and the Bank,
as well as the customary commissions and other charges regularly charged by the
Bank for letters of credit; and (iii) all charges and expenses paid or incurred
by the Bank or any of its correspondents in connection with this Agreement or
any Credit, including all reasonable legal fees and expenses, whether of
internal or external counsel to the Bank. All periodic interest, fees and
commissions shall be calculated on the basis of the actual days elapsed in a
360 day year, and interest shall continue to accrue at the applicable rate set
forth herein whether or not a default exists or a judgment has been entered.
     (d) All amounts payable hereunder by the Obligor shall be paid to the Bank
at its address set forth above or at such other place as the Bank may give
notice from time to time, in immediately available funds in the currency
specified by the Bank, without set off, defense, recoupment, deduction,
cross-claim or counterclaim of any kind; and free and clear of, and without
deduction for, any present or future Taxes. If the Bank or the Obligor pays any
Taxes, whether or not correctly or legally assessed, the amounts payable
hereunder shall be increased so that, after the payment of such Taxes, the Bank
shall have received an amount equal to the sum the Bank would have received had
no such Taxes been paid. If any amount payable hereunder is denominated in a
currency other than U.S. dollars, the Obligor shall make payment in such
currency or, at the Bank’s option, shall pay the Dollar Equivalent thereof. To
effect any payment due hereunder, the Bank may debit any account that the
Obligor may have with the Bank or any Bank Affiliate.
     3. Nature of Obligations. (a) The Obligor’s obligations to the Bank under
this Agreement are absolute, unconditional and irrevocable, and shall be paid
and performed in accordance with the terms hereof irrespective of any act,
omission, event or condition, including, without limitation (i) the form of, any
lack of power or authority of any signer of, or the lack of validity,
sufficiency, accuracy, enforceability or genuineness of (or any defect in or
forgery of any signature or endorsement on) any draft, demand, document,
certificate or instrument presented in connection with any Credit, or any fraud
or alleged fraud in connection with any Credit or any obligation underlying any
Credit, in each case, even if the Bank or any of its correspondents have been
notified thereof; (ii) any claim of breach of warranty that might be made by the
Obligor or the Bank against any beneficiary of a Credit, or the existence of any
claim, set off, recoupment, counterclaim, cross-claim, defense, or other right
that the Obligor may at any time have against any beneficiary, any successor
beneficiary, any transferee or assignee of the proceeds of a Credit, the Bank or
any correspondent or agent of the Bank, or any other person, however arising;
(iii) any acts or omissions by, or the solvency of, any beneficiary of any
Credit, or any other person having a role in any transaction or obligation
relating to a Credit; (iv) any failure by the Bank to issue any Credit in the
form requested by the Obligor, unless the Bank receives written notice from the
Obligor of such failure within three Business Days after the Bank shall have
furnished the Obligor (by facsimile transmission or otherwise) a copy of such
Credit and such error is material; and (v) any action or omission (including
failure or compulsion to honor a presentation under any Credit) by the Bank or
any of its correspondents in connection with a Credit, draft or other demand for
payment, document, or any property relating to a Credit, and resulting from any
censorship, law, regulation, order, control, restriction, or the like,
rightfully or wrongly exercised by any Governmental Authority, or from any other
cause beyond the reasonable control of the Bank or any of its correspondents, or
for any loss or damage to the Obligor or to anyone else, or to any property of
the Obligor or anyone else, resulting from any such action or omission.
     (b) The Bank is authorized to honor any presentation under a Credit without
regard to, and without any duty on the Bank’s part to inquire into, any
transaction or obligation underlying such Credit, or any disputes or
controversies between the Obligor and any beneficiary of a Credit, or any other
person, notwithstanding that the Bank may have assisted the Obligor in the
preparation of the wording of any Credit or documents required to be

-2-



--------------------------------------------------------------------------------



 



presented thereunder or that the Bank may be aware of any underlying transaction
or obligation or be familiar with any of the parties thereto.
     (c) The Obligor agrees that any action or omission by the Bank or any of
its correspondents in connection with any Credit or presentation thereunder
shall be binding on the Obligor and shall not result in any liability of the
Bank or any of its correspondents to the Obligor in the absence of the gross
negligence or willful misconduct of the Bank. Without limiting the generality of
the foregoing, the Bank and each of its correspondents (i) may rely on any oral
or other communication believed in good faith by the Bank or such correspondent
to have been authorized or given by or on behalf of the Obligor; (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Credit; (iii) may honor
a previously dishonored presentation under a Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by the Bank; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being separately delivered), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Credit; and (v) may pay any paying or negotiating bank claiming that it
rightfully honored under the laws or practices of the place where such bank is
located. In no event shall the Bank be liable to the Obligor for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Credit.
     (d) If the Obligor or any other person seeks to delay or enjoin the honor
by the Bank of a presentation under a Credit, the Bank shall have no obligation
to delay or refuse to honor the presentation until validly so ordered by a court
of competent jurisdiction.
     4. Set Off and Security. As collateral security for the due payment and
performance of the Obligor’s obligations to the Bank hereunder and otherwise,
whether such obligations are absolute or contingent and exist now or arise after
the date hereof, the Obligor grants to the Bank a contractual possessory
security interest in, an unqualified right to possession and disposition of, and
a contractual right of set off against, in each case, to the fullest extent
permitted by law (a) all property relating to any Credit, and all drafts,
payment demands, transport documents, warehouse receipts, documents of title,
policies or certificates of insurance and other documents relating to any
Credit; (b) property in the possession of, on deposit with, or in transit to,
the Bank or any Bank Affiliate, now or hereafter, regardless of how obtained or
held (whether in a general or special account or deposit, jointly or with
someone else, in safekeeping, or otherwise); and (c) the proceeds (including
insurance proceeds) of each of the above (collectively, the “Collateral”). The
Bank’s rights with respect to the Collateral may be exercised without demand on
or notice to the Obligor. The Bank shall be deemed to have exercised its right
of set off immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time. The Obligor agrees from time to time to
deliver to the Bank, on demand, such further agreements and instruments, and
such additional security, as the Bank may require to secure, or further secure,
the Obligor’s obligations hereunder.
     5. Representations, Warranties, Covenants. The Obligor represents,
warrants, and covenants that (a) if not a natural person, the Obligor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and duly qualified to do business in those
jurisdictions in which its ownership of property or the nature of its business
activities makes such qualification necessary; (b) the Obligor has the requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder; and all such action has been duly authorized by all
necessary proceedings on the Obligor’s part, and neither now nor hereafter shall
contravene or result in a breach of any organizational document of the Obligor,
any agreement, document, or instrument binding on the Obligor or its property,
or any law, treaty, regulation, or order of any Governmental Authority, or
require any notice, filing, or other action to or by any Governmental Authority;
(c) all financial statements and other information received from the Obligor by
the Bank prior to the date hereof fairly and accurately present its financial
condition in accordance with generally accepted accounting principles, and no
material adverse change has occurred in the Obligor’s financial condition or
business operations since the date

-3-



--------------------------------------------------------------------------------



 



thereof; (d) there are no actions, suits, proceedings or governmental
investigations pending or, to the knowledge of the Obligor, threatened against
the Obligor which could result in a material adverse change in its financial
condition or business operations; (e) the Obligor will promptly submit to the
Bank such information relating to the Obligor’s affairs (including but not
limited to annual financial statements) as the Bank may reasonably request; and
(f) the Obligor and each transaction and obligation underlying each Credit are
and shall remain in compliance with all laws, treaties, rules, and regulations
of any Governmental Authority, including, without limitation, foreign exchange
control, United States foreign assets control, and currency reporting laws and
regulations, now or hereafter applicable.
     6. Events of Default. The occurrence of any of the following is an “Event
of Default” hereunder: (a) the Obligor’s failure to pay when due any obligation
to the Bank or any Bank Affiliate under this Agreement or otherwise; (b) the
Obligor’s failure to perform or observe any other term or covenant of this
Agreement; (c) any representation or warranty contained in this Agreement or in
any document given now or hereafter by the Obligor in connection herewith is
materially false, erroneous, or misleading; (d) the occurrence of any event of
default or default and the lapse of any notice or cure period under any other
debt, liability or obligation of the Obligor to the Bank or any Bank Affiliate;
(e) the failure to pay or perform any material obligation to any other person if
such failure may cause any such obligation to be due or performable immediately;
(f) any levy, garnishment, attachment, or similar proceeding is instituted
against the Obligor’s property in possession of, on deposit with, or in transit
to, the Bank; (g) the Obligor’s dissolution or termination, or the institution
by or against the Obligor or any of its property of any proceeding relating to
bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship, foreclosure, execution, attachment, garnishment, levy,
assignment for the benefit of creditors, relief of debtors, or similar
proceeding (and, in the case of any such proceeding instituted against the
Obligor, such proceeding is not dismissed or stayed within 30 days of the
commencement thereof); (h) the entry of a material final judgment against the
Obligor and the failure of the Obligor to discharge the judgment within 10 days
of the final entry thereof; (i) any material adverse change in the Obligor’s
business, assets, operations, financial condition or results of operations;
(j) the death, incarceration, indictment, or legal incompetency of an individual
Obligor or, if the Obligor is a partnership or limited liability company, the
death, incarceration, indictment, or legal incompetency of any individual
general partner or member; (k) the occurrence of any of the above events with
respect to any person which has now or hereafter guarantied or provided any
collateral for any of the Obligor’s obligations hereunder; or (l) any guarantee,
or any document, instrument or agreement purporting to provide the Bank security
for the Obligor’s obligations hereunder shall be challenged, repudiated, or
unenforceable for any reason.
     7. Remedies. Upon the occurrence of any Event of Default (a) the amount of
each Credit, together with any additional amounts payable hereunder, shall, at
the Bank’s option, become due and payable immediately without demand upon or
notice to the Obligor; (b) the Bank may exercise from time to time any of the
rights and remedies available to the Bank under this Agreement, under any other
documents now or in the future evidencing or securing obligations of the Obligor
to the Bank, or under applicable law, and all such remedies shall be cumulative
and not exclusive; and (c) upon request of the Bank, the Obligor shall promptly
deliver to the Bank in immediately available funds, as collateral for any and
all obligations of the Obligor to the Bank, an amount equal to 105% of the
maximum aggregate amount then or at any time thereafter available to be drawn
under all outstanding Credits, and the Obligor hereby pledges to the Bank and
grants to the Bank a security interest in all such funds as security for such
obligations, acknowledges that the Bank shall at all times have control of such
funds and shall be authorized to give entitlement orders (as defined in the UCC)
with respect to such funds, without further consent of the Obligor or any other
person, and agrees promptly to do all further things that the Bank may deem
necessary in order to grant and perfect the Bank’s security interest in such
funds. The Obligor waives presentment, protest, dishonor, notice of dishonor,
demand, notice of protest, notice of non-payment, and notice of acceptance of
this Agreement, and any other notice or demand of any kind from the Bank.
     8. Subrogation. The Bank, at its option, shall be subrogated to the
Obligor’s rights against any person who may be liable to the Obligor on any
transaction or obligation underlying any Credit, to the rights of any holder in
due course or person with similar status against the Obligor, and to the rights
of any beneficiary or any successor or assignee of any beneficiary.

-4-



--------------------------------------------------------------------------------



 



     9. Indemnification. The Obligor agrees to indemnify the Bank and each Bank
Affiliate and each of their respective officers, directors, shareholders,
employees and agents (each, an “Indemnified Party”) and to hold each Indemnified
Party harmless from and against any and all claims, liabilities, losses,
damages, Taxes, penalties, interest, judgments, costs and expenses (including
reasonable legal fees and costs, whether of internal or external counsel to the
Bank and all expenses of litigation or preparation therefor), which may be
incurred by or awarded against any Indemnified Party, and which arise out of or
in connection with (a) any Credit, this Agreement, or any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority, which arise out of or relates to this Agreement
or any Credit (and irrespective of who may be the prevailing party); (b) any
payment or action taken in connection with any Credit, including, without
limitation, any action or proceeding seeking to restrain any drawing under a
Credit or to compel or restrain any payment or any other action under a Credit
or this Agreement (and irrespective of who may be the prevailing party); (c) the
enforcement of this Agreement or the collection or sale of any property or
collateral; and (d) any act or omission of any Governmental Authority or other
cause beyond the Bank’s reasonable control; except, in each case, to the extent
such claim, liability, loss, damage, Tax, penalty, interest, judgment, cost or
expense is found by a final judgment of a court of competent jurisdiction to
have resulted from the Bank’s gross negligence or willful misconduct.
     10. Miscellaneous. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail. Without
limiting the foregoing: (i) first class mail, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices and (ii) Applications may be submitted electronically via, and in
accordance with the terms and conditions of, the PINACLE Network System (or such
other network system offered by the Bank), if Obligor is an authorized user of
such system or by such other electronic means acceptable to the Bank. Regardless
of the manner in which provided, Notices may be sent to a party’s address as set
forth above or to such other address as any party may give to the other for such
purpose in accordance with this section. The Bank may rely, and shall be
protected in acting or refraining from acting, upon any Notice or Application
believed by the Bank to be genuine and to have been given by the proper party or
parties. No delay or omission on the Bank’s part to exercise any right or power
arising hereunder will impair any such right or power or be considered to be a
waiver of any such right or power, nor will the Bank’s action or inaction impair
any such right or power. No modification, amendment or waiver of, or consent to
any departure by the Obligor from, any provision of this Agreement, will be
effective unless made in a writing signed by the Bank, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. If any provision of this Agreement is found to be invalid by a
court, all the other provisions of the Agreement will remain in full force and
effect. If this Agreement is executed by more than one Obligor, each Obligor
waives any and all defenses to payment and performance hereunder based upon
principles of suretyship, impairment of collateral, or otherwise and, without
limiting the generality of the foregoing, each Obligor consents to: any change
in the time, manner, or place of payment of or in any other term of all or any
of the obligations of any other Obligor hereunder or otherwise, and any exchange
or release of any property or collateral, or the release or other amendment,
extension, renewal, waiver of, or consent to departure from, the terms hereof or
of any guaranty or security agreement or any other agreement related hereto.
This Agreement will be binding upon and inure to the benefit of the Obligor and
the Bank and their respective heirs, executors, administrators, successors and
assigns; provided, however, that the Obligor may not assign this Agreement in
whole or in part without the Bank’s prior written consent and the Bank may at
any time assign this Agreement in whole or in part. The Obligor hereby
authorizes the Bank, from time to time without notice to the Obligor, to record
telephonic and other electronic communications of the Obligor and provide any
information pertaining to the financial condition, business operations or credit
worthiness of the Obligor to or at the direction of any Governmental Authority,
to any of the Bank’s correspondents, and any Bank Affiliate, and to any of its
or their directors, officers, employees, auditors and professional advisors, to
any person which in the ordinary course of its business makes credit reference
inquiries, to any person which may succeed to or participate in all or part of
the Bank’s interest hereunder, and as may be necessary or advisable for the
preservation of the Bank’s rights hereunder. This is a continuing Agreement and
shall remain in full force and effect until no obligations of the Obligor and no
Credit exist hereunder; provided, however, that termination of this Agreement
shall not release the Obligor from any payment or performance that is
subsequently rescinded or recouped, and the obligation to make any such payment
or

-5-



--------------------------------------------------------------------------------



 



performance shall continue until paid or performed as if no such payment or
performance ever occurred. Provisions concerning payment, indemnification,
increased costs, Taxes, immunity, and jurisdiction shall survive the termination
of this Agreement.
     11. Financial Institution Obligor. If one of two or more Obligors is a
financial institution (the “Financial Institution”), the Financial Institution
shall be deemed to request the issuance of any Credit for its customer (the
“Customer”) who has also executed this Agreement as an Obligor. In consideration
of any such issuance, and as a direct and primary obligation, the Financial
Institution agrees to pay the Bank all amounts that become due and payable to
the Bank under this Agreement, when and as due, in accordance with the terms
hereof. The Financial Institution hereby assigns to the Bank all security
interests now or at any time existing granted in favor of the Financial
Institution as security for the Customer’s obligations to the Financial
Institution arising out of this Agreement or any Credit, and agrees to do all
things necessary from time to time to effect such assignment.
     12. Representative of Obligor. If this Agreement is executed by more than
one Obligor and neither is a Financial Institution, the Obligor whose signature
is first shown below shall have the exclusive right to deal with the Bank in
connection with the matters addressed herein, notwithstanding conflicting
instructions or requests from any other Obligor.
     13. Waiver of Immunity. The Obligor acknowledges that this Agreement is
entered into, and each Credit will be issued, for commercial purposes and, if
the Obligor now or hereafter acquires any immunity (sovereign or otherwise) from
the jurisdiction of any court or from any legal process with respect to itself
or any of its property, the Obligor hereby irrevocably waives such immunity.
     14. Jurisdiction. The Obligor hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court for the county or judicial district
in the State of Pennsylvania where the Bank’s office set forth above is located;
provided that nothing contained in this Agreement will prevent the Bank from
bringing any action, enforcing any award or judgment, or exercising any right
against the Obligor individually, against any security, or against any property
of the Obligor within any other county, state or other foreign or domestic
jurisdiction. The Obligor agrees that the venue provided above is the most
convenient forum for the Bank and the Obligor. The Obligor waives any objection
to venue and any objection based on a more convenient forum in any action under
this Agreement.
     15. WAIVER OF JURY TRIAL. THE OBLIGOR IRREVOCABLY WAIVES ALL RIGHTS THE
OBLIGOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS AGREEMENT, ANY CREDIT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS AGREEMENT OR ANY CREDIT, OR ANY OBLIGATION OR TRANSACTION
UNDERLYING ANY OF THE FOREGOING. THE OBLIGOR ACKNOWLEDGES THAT THIS WAIVER IS
KNOWING AND VOLUNTARY.
     16. Governing Law. This Agreement and each Credit shall be interpreted,
construed, and enforced according to (a) the laws of the Commonwealth of
Pennsylvania, including, without limitation, the Uniform Commercial Code (“UCC;”
with the definitions of Article 5 of the UCC controlling over any conflicting
definitions in other UCC Articles); and (b) the UCP or the ISP, as set forth in
each Credit, which are, as applicable, incorporated herein by reference and
which shall control (to the extent not prohibited by the law referred to in (a))
in the event of any inconsistent provisions of such law. In the event that a
body of law other than that set forth above is applicable to a Credit, the
Obligor shall be obligated to pay and reimburse the Bank for any payment made
under such Credit if such payment is, in the Bank’s judgment, justified under
either the law governing this Agreement or the law governing such Credit.

-6-



--------------------------------------------------------------------------------



 



          ERIE INDEMNITY COMPANY
      By:   /s/ Philip A. Garcia         Print Name:   Philip A. Garcia       
Title:   EVP & CFO       

-7-



--------------------------------------------------------------------------------



 



Sixth Amendment to Loan Documents   (PNCBANK LOGO) [l37028l3702802.gif]

     THIS SIXTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of
December 29, 2008, by and between ERIE INDEMNITY COMPANY (the “Borrower”), and
PNC BANK, NATIONAL ASSOCIATION (the “Bank”).
BACKGROUND
     A. The Borrower has executed and delivered to the Bank (or a predecessor
which is now known by the Bank’s name as set forth above), one or more
promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”) which evidence
or secure some or all of the Borrower’s obligations to the Bank for one or more
loans or other extensions of credit (the “Obligations”).
     B. The Borrower and the Bank desire to amend the Loan Documents as provided
for in this Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and intending to be legally bound hereby, the parties hereto agree as follows:
     1. Certain of the Loan Documents are amended as set forth in Exhibit A. Any
and all references to any Loan Document in any other Loan Document shall be
deemed to refer to such Loan Document as amended by this Amendment. This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents. To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.
     2. The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms. The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.
     3. The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.

 



--------------------------------------------------------------------------------



 



     4. As a condition precedent to the effectiveness of this Amendment, the
Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.
     5. To induce the Bank to enter into this Amendment, the Borrower waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations. The Borrower further agrees to indemnify and hold the Bank
and its officers, directors, attorneys, agents and employees harmless from any
loss, damage, judgment, liability or expense (including attorneys’ fees)
suffered by or rendered against the Bank or any of them on account of any claims
arising out of or relating to the Obligations. The Borrower further states that
it has carefully read the foregoing release and indemnity, knows the contents
thereof and grants the same as its own free act and deed.
     6. This Amendment may be signed in any number of counterpart copies and by
the parties to this Amendment on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.
     7. This Amendment will be binding upon and inure to the benefit of the
Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.
     8. This Amendment has been delivered to and accepted by the Bank and will
be deemed to be made in the State where the Bank’s office indicated in the Loan
Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.
     9. Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved). The Borrower expressly ratifies and
confirms the waiver of jury trial provisions contained in the Loan Documents.
     WITNESS the due execution of this Amendment as a document under seal as of
the date first written above.

                  WITNESS / ATTEST:       ERIE INDEMNITY COMPANY
 
               
/s/ Donald A. McRae
 
       By:   /s/ Douglas F. Ziegler
 
   
Print Name: Donald A. McRae
          Print Name: DOUGLAS F. ZIEGLER    
Title:            AVP
          Title:            Sup, Treasurer & CIO    
(Include title only if an officer of entity signing to the right)
         

            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ James F. Stevenson         James F. Stevenson        Senior Vice
President     

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A TO
SIXTH AMENDMENT TO LOAN DOCUMENTS
DATED AS OF DECEMBER 29, 2008

A.   The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):

  1.   Loan Agreement, dated January 30, 2008, between the Borrower and the Bank
(the “Loan Agreement”);     2.   Second Amended and Restated Committed Line of
Credit Note, dated June 30, 2008, in the original principal amount of
$100,000,000.00, made by the Borrower to the Bank (the “Note”), evidencing a
line of credit extended by the Bank to the Borrower in an amount not to exceed
$100,000,000.00 (the “Line of Credit”); and     3.   All other documents,
instruments, agreements, and certificates executed and delivered in connection
with the Loan Documents listed in this Section A.

B.   The Loan Agreement is amended as follows:

  1.   The second sentence of the first paragraph of Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

     “The “Expiration Date” means December 31, 2009, or such later date as may
be designated by the Bank by written notice from the Bank to the Borrower.”

  2.   The second sentence of the third paragraph of Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

     “In addition, the Borrower shall pay to the Bank a fee (the “Letter of
Credit Commission”), calculated daily (on the basis of a year of 360 days),
equal to the amount available to be drawn at such time under all Letters of
Credit issued under the Line of Credit (including any amounts drawn thereunder
and not reimbursed, regardless of the existence or satisfaction of any
conditions or limitations on drawing) on each day multiplied by one hundred
twelve and one-half (112.5) basis points (1.125%).”

  3.   Section 8 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

     “8. Fees. Beginning on March 31, 2009 and continuing on the last day of
each quarter thereafter until the Expiration Date, the Borrower shall pay a
commitment fee to the Bank, in arrears, at the rate of seventy-five
one-thousandths percent (0.075%) per annum on the average daily balance of the
Line of Credit which is undisbursed and uncancelled during the preceding
quarter. The commitment fee shall be computed on the basis of a year of 360 days
and paid on the actual number of days elapsed.”

C.   Restated Note. Concurrently with the execution and delivery of this
Amendment, the Borrower shall execute and deliver to the Bank a Third Amended
and Restated Committed Line of Credit Note (the “Restated Note”), evidencing the
Line of Credit in the principal amount of $100,000,000.00, in form and substance
satisfactory to the Bank. Upon receipt by the Bank of the Restated Note, the
original Note shall be canceled and returned to the Borrower; the Line of Credit
and all accrued and unpaid interest on

 



--------------------------------------------------------------------------------



 



    the original Note shall thereafter be evidenced by the Restated Note; and
all references to the “Note” evidencing the Line of Credit in any documents
relating thereto shall thereafter be deemed to refer to the Restated Note.
Without duplication, the Restated Note shall not constitute a novation and shall
in no way extinguish the Borrower’s unconditional obligation to repay all
indebtedness, including accrued and unpaid interest, evidenced by the original
Note.

D.   Conditions to Effectiveness of Amendment: The Bank’s willingness to agree
to the amendments set forth in this Amendment is subject to the prior
satisfaction of the following conditions:

  1.   Execution by all parties and delivery to the Bank of this Amendment and
the Restated Note.     2.   Payment by the Borrower to the Bank of a renewal fee
in the amount of $40,000.00, in respect of the Line of Credit, on or before the
date of this Amendment.

 



--------------------------------------------------------------------------------



 



Eighth Amendment to Loan Documents
     THIS EIGHTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of
April 21, 2009, by and between ERIE INDEMNITY COMPANY (the “Borrower”), and PNC
BANK, NATIONAL ASSOCIATION (the “Bank”).
BACKGROUND
     A. The Borrower has executed and delivered to the Bank (or a predecessor
which is now known by the Bank’s name as set forth above), one or more
promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”) which evidence
or secure some or all of the Borrower’s obligations to the Bank for one or more
loans or other extensions of credit (the “Obligations”).
     B. The Borrower and the Bank desire to amend the Loan Documents as provided
for in this Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and intending to be legally bound hereby, the parties hereto agree as follows:
     1. Certain of the Loan Documents are amended as set forth in Exhibit A. Any
and all references to any Loan Document in any other Loan Document shall be
deemed to refer to such Loan Document as amended by this Amendment. This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents. To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.
     2. The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms. The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.
     3. The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
nature Obligations to the Bank, as modified by this Amendment.

 



--------------------------------------------------------------------------------



 



     4. As a condition precedent to the effectiveness of this Amendment, the
Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.
     5. To induce the Bank to enter into this Amendment, the Borrower waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations. The Borrower further agrees to indemnify and hold the Bank
and its officers, directors, attorneys, agents and employees harmless from any
loss, damage, judgment, liability or expense (including attorneys’ fees)
suffered by or rendered against the Bank or any of them on account of any claims
arising out of or relating to the Obligations. The Borrower further states that
it has carefully read the foregoing release and indemnity, knows the contents
thereof and grants the same as its own free act and deed.
     6. This Amendment may be signed in any number of counterpart copies and by
the parties to this Amendment on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.
     7. This Amendment will be binding upon and inure to the benefit of the
Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.
     8. This Amendment has been delivered to and accepted by the Bank and will
be deemed to be made in the State where the Bank’s office indicated in the Loan
Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.
     9. Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved). The Borrower expressly ratifies and
confirms the waiver of jury trial provisions contained in the Loan Documents.
     WITNESS the due execution of this Amendment as a document under seal as of
the date first written above.

                          WITNESS / ATTEST:       ERIE INDEMNITY COMPANY
 
                        /s/ Penny Hokins       By:   /s/ Douglas F. Ziegler  
(SEAL)                  
Print Name:
  Penny Hokins           Print Name:   Douglas F. Ziegler    
Title:
  Investment Accountant           Title:        
(Include title only if an officer of entity signing to the right)
 
                       
 
                                    PNC BANK, NATIONAL ASSOCIATION
 
                                    By:   /s/ James F. Stevenson                
                          James F. Stevenson                     Senior Vice
President    

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A TO
EIGHTH AMENDMENT TO LOAN DOCUMENTS
DATED AS OF APRIL 21, 2009

A.   The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):

  1.   Pledge Agreement, dated January 30, 2008, made by the Borrower in favor
of the Bank (the “Pledge Agreement”); and     2.   All other documents,
instruments, agreements, and certificates executed and delivered in connection
with the Loan Documents listed in this Section A.

B.   The Pledge Agreement is amended as follows:

  1.   Exhibit A to the Pledge Agreement is hereby amended and restated to read
as set forth in Exhibit B attached to this Amendment.

C.   Conditions to Effectiveness of Amendment: The Bank’s willingness to agree
to the amendments set forth in this Amendment is subject to the prior
satisfaction of the following conditions:

  1.   Execution by all parties and delivery to the Bank of this Amendment.





--------------------------------------------------------------------------------



 



EXHIBIT B TO
EIGHTH AMENDMENT TO LOAN DOCUMENTS
DATED AS OF APRIL 21, 2009
EXHIBIT A TO PLEDGE AGREEMENT
(UNCERTIFICATED SECURITIES)
With respect to the following account:

       
Title of the Securities Account:
Erie Indemnity Company  
Securities Account No.:
EIRF 2221002  
Custodian:
Mellon Bank, N.A.

The specific assets listed below, which are in the securities account referred
to above, are being pledged as Collateral, and must at all times meet the
following criteria: (i) at least $62,500,000.00 of the Collateral pledged to the
Secured Party hereunder must consist of securities having a rating at all times
equal to or greater than “AAA”, (ii) not more than $18,750,000.00 of the
Collateral pledged to the Secured Party hereunder may consist of securities
having a rating at any time equal to “A”, and (iii) the balance of the
Collateral pledged to the Secured Party hereunder must consist of securities
having a rating at all times equal to or greater than “AA”. A specific security
will be considered based upon the higher of Moody’s/S&P rating of the underlying
security or the rating provided by the monoline insurer (i.e., AMBAC, MBIA, FSA,
FGIC, etc.) wrapping the specific security itself. If a security has no rating
and the wrap would identify it as less than an “A” rating, such security will be
disqualified as Collateral hereunder, and the Pledgor will be required to
provide to the Secured Party additional Collateral in accordance with
Section 4.1 of the Pledge Agreement.
Trading and withdrawals are permitted provided that the above criteria are met,
and provided that the Collateral pledged to the Secured Party at all times meets
the minimum market value requirement set forth in Section 4.1 of this Pledge
Agreement.

              Par Value (in millions of dollars)   Description of Securities  
CUSIP #
 
           
2
  Alaska GO
@5% due 08/01/2015     011770p73  
 
           
3
  Alaska Airport
@5% due 10/01/2017      011842pe5  
 
           
2.105
  Central Puget Snd
@5% due 11/01/2015      15504raj8  
 
           
2
  Chicago Trans
@5.25% due 06/01/2012      167723bb0  
 
           
4
  Collier Cty Sch
@5.25% due 02/15/2018      194653jg7  
 
           
2
  Detroit Sch
@5% due 05/01/2018      251129x72  
 
           
2.655
  Hillsboro Cty Airport
@5% due 10/01/2011      432308ux0  

 



--------------------------------------------------------------------------------



 



              Par Value (in millions of dollars)   Description of Securities  
CUSIP #
 
           
1.390
  Alabama Hsg
@4.875% due 10/01/2019      01030rem0  
 
           
1
  Chicago MidwyArpt
@5.5% due 01/01/2012      167562fr3  
 
           
1
  Chicago MidwyArpt
@5.5% due 01/01/2013      167562fsl  
 
           
2
  Indiana Bd Bk
@4.5% due 02/01/2013      4546233m9  
 
           
1.45
  Joliet Wtr
@5% due 01/01/2015      479790hb6  
 
           
1
  Kentucky Prop
@5% due 08/01/2013      49151eyz0  
 
           
2.805
  Ohio Hsg
@4.2% due 09/01/2014      676907kp2  
 
           
1
  Port Houston
@5% due 10/01/2014      734260g22  
 
           
1
  Port Houston
@5% due 10/01/2015      734260g30  
 
           
2
  Port Seattle
@5% due 11/01/2015      735371hz2  
 
           
1.035
  Bedford, TX
@5% due 02/01/2015      076465ug6  
 
           
1
  Bedford, TX
@5% due 02/01/2017      076465tt0  
 
           
2.065
  Cal Hsg
@3.95% due 02/01/2012      13034pba4  
 
           
1.93
  Chicago O’Hare
@5.5% due 01/01/2014      167592vm3  
 
           
1.25
  Indiana Hlth
@5% due 05/01/2013      454798qa0  
 
           
1
  Indianapolis Loc
@5.5% due 01/01/2017      45528smq6  

 



--------------------------------------------------------------------------------



 



              Par Value (in millions of dollars)   Description of Securities  
CUSIP #
 
           
2.035
  PhillyWtr
@5% due 07/01/2014      717893pf2  
 
           
2.19
  Pierce Cty SD
@5% due 06/01/2013      720424uv0  
 
           
1.83
  Pima Sch
@4.625% due 07/01/2013      721799vg6  
 
           
2.685
  Chip Vly Sch
@5% due 05/01/2012      170016up2  
 
           
2
  Memphis GO
@5% due 10/01/2015      586145nz3  
 
           
2
  Minneap Sch
@4.25% due 02/01/2012      603792nr9  
 
           
2
  NJ Trans
@5.25% due 12/15/2013      6461355d1  
 
           
2.17
  PaGos
@4% due 02/01/2016      709141g33  
 
           
2
  PinellasHlth
@4% due 11/15/2011      72316med7  
 
           
2.41
  Pinellas Hlth
@5% due 11/15/2012      72316mdy2  
 
           
2.19
  RI Econ Dev
@5% due 07/01/2012      76223pdd4  
 
           
3.165
  Suffolk Cty
@4% due 02/01/2016      864766n71  
 
           
2.1
  Trinity Rvr
@5% due 02/01/2014      89657pcv3  
 
           
3
  Round Rock Sch
@5% due 08/01/2015      7792398f2  
 
           
2
  Virginia Hsg
@3.90% due 04/01/2012      92812ufg8  
 
           
3
  Virginia Hsg
@3.65% due 10/01/2012      92812ufz6  
 
           
1
  Virginia Hsg
@4% due 04/01/2013      92812ufh6  

 



--------------------------------------------------------------------------------



 



              Par Value (in millions of dollars)   Description of Securities  
CUSIP #
 
           
2.535
  Indiana Ofc Bld
@5% due 07/01/2016      455066kg4  
 
           
2.27
  Kane & DuPage Ctys
@3.25% due 01/01/2010      483800qr2  
 
           
2
  Memphis Elec
@5% due 12/01/2015      586158lb1  
 
           
2.565
  Met DC Airport
@5.25% due 10/01/2014      592646nh2  
 
           
4
  Michigan Mun Bd Det
@5% due 06/01/2014      59455tgt3  
 
           
2
  Michigan Trunk
@5% due 09/01/2013      594700cb0  
 
           
3
  Moon Twnshp Sch
@5% due 11/15/2024     615401jg2  
 
           
2.41
  Nevada Bond Bk
@5% due 12/01/2017      641460p38  
 
           
2
  New Jersey Econ
@5% due 09/01/2018      6459164y0  
 
           
2
  NE MD Wst
@5.5% due 04/01/2016      664257ba9  
 
           
2
  Orange Sch
@5.25% due 08/01/2015      684517dr3  
 
           
2
  Denton Util
@5% due 12/01/2018      249015vv7  
 
           
2
  DuPage Cty Sch
@4% due 12/01/2013      263417hs9  
 
           
2.2
  Joliet Wtr
@5% due 01/01/2016      479790hc4  
 
           
2
  Kane & DuPage Ctys
@5% due 01/01/2015      483800qwl  
 
           
2
  NY Thruway
@4.75% due 04/01/2018      650013L37  

 



--------------------------------------------------------------------------------



 



              Par Value (in millions of dollars)   Description of Securities  
CUSIP #
 
           
2
  Lake Cty Sch
@3.6% due 01/01/2015      509250cb0  
 
           
1.5
  Los Angeles Hbr
@5% due 08/01/2011      544552pv8  
 
           
1.795
  NC Medcare
@5% due 10/01/2018      65820pcf0  
 
           
2.24
  Port Auth NY/NJ
@4% due 10/01/2010      73358tly5  
 
           
2
  Virginia Ports
@5% due 07/01/2019      928075cj7  
 
           
1.28
  Univ KS Hosp.
@5% due 09/01/2011      914367bt3  
 
           
TOTAL at par
      $126,255,000.00  
 
           

 



--------------------------------------------------------------------------------



 



     
Ninth Amendment to Loan Documents
  (PNCBANK LOGO) [l37028l3702802.gif]

     THIS NINTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of
June 29, 2009, by and between ERIE INDEMNITY COMPANY (the “Borrower”), and PNC
BANK, NATIONAL ASSOCIATION (the “Bank”).
BACKGROUND
     A. The Borrower has executed and delivered to the Bank (or a predecessor
which is now known by the Bank’s name as set forth above), one or more
promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”) which evidence
or secure some or all of the Borrower’s obligations to the Bank for one or more
loans or other extensions of credit (the “Obligations”).
     B. The Borrower and the Bank desire to amend the Loan Documents as provided
for in this Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and intending to be legally bound hereby, the parties hereto agree as follows:
     1. Certain of the Loan Documents are amended as set forth in Exhibit A. Any
and all references to any Loan Document in any other Loan Document shall be
deemed to refer to such Loan Document as amended by this Amendment. This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents. To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.
     2. The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms. The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.
     3. The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.

 



--------------------------------------------------------------------------------



 



     4. As a condition precedent to the effectiveness of this Amendment, the
Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.
     5. To induce the Bank to enter into this Amendment, the Borrower waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations. The Borrower further agrees to indemnify and hold the Bank
and its officers, directors, attorneys, agents and employees harmless from any
loss, damage, judgment, liability or expense (including attorneys’ fees)
suffered by or rendered against the Bank or any of them on account of any claims
arising out of or relating to the Obligations. The Borrower further states that
it has carefully read the foregoing release and indemnity, knows the contents
thereof and grants the same as its own free act and deed.
     6. This Amendment may be signed in any number of counterpart copies and by
the parties to this Amendment on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.
     7. This Amendment will be binding upon and inure to the benefit of the
Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.
     8. This Amendment has been delivered to and accepted by the Bank and will
be deemed to be made in the State where the Bank’s office indicated in the Loan
Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.
     9. Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved). The Borrower expressly ratifies and
confirms the waiver of jury trial provisions contained in the Loan Documents.
     WITNESS the due execution of this Amendment as a document under seal as of
the date first written above.

                          WITNESS / ATTEST:       ERIE INDEMNITY COMPANY    
 
                        /s/ Donald A. McRae       By:   /s/ Douglas F. Ziegler  
                   
Print Name:
  Donald A. McRae           Print Name:   Douglas F. Ziegler    
Title:
  Assistant Vice President           Title:   Senior Vice President & Treasurer
    (Include title only if an officer of entity signing to the right)          
         

           

PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ James F. Stevenson         James F. Stevenson        Senior Vice
President   

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A TO
NINTH AMENDMENT TO LOAN DOCUMENTS
DATED AS OF JUNE 29, 2009

A.   The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):

  1.   Loan Agreement, dated January 30, 2008, between the Borrower and the Bank
(the “Loan Agreement”); and     2.   All other documents, instruments,
agreements, and certificates executed and delivered in connection with the Loan
Documents listed in this Section A.

B.   The Loan Agreement is amended as follows:

  1.   Section (1) as set forth in the Continuation of Addendum to the Agreement
is hereby amended and restated in its entirety to read as follows:

“(1) Beginning June 30, 2009, the Borrower will maintain at all times a minimum
consolidated net worth of $579,875,000.00, to be increased on the last day of
each fiscal quarter thereafter by an amount equal to 50% of the Borrower’s
cumulative positive net income for the fiscal quarter then ending.”

C.   Conditions to Effectiveness of Amendment: The Bank’s willingness to agree
to the amendments set forth in this Amendment is subject to the prior
satisfaction of the following conditions:

  1.   Execution by all parties and delivery to the Bank of this Amendment.    
2.   Payment by the Borrower to the Bank of an amendment fee of $20,000.00.

 